           Case 3:21-cv-08157-MTL Document 11 Filed 08/17/21 Page 1 of 3




1    Laura Sixkiller (Bar No. AZ-022014)
     laura.sixkiller@us.dlapiper.com
2    DLA PIPER LLP (US)
3    2525 East Camelback Road, Suite 1000
     Phoenix, Arizona 85016-4232
4    Tel: 480.606.5100
5    Fax: 480.606.5101
     DLAPHX@us.dlapiper.com
6
     Attorneys for Defendant
7    Fireman’s Fund Insurance Company
8
                                 UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF ARIZONA
10
     Squire Motor Inns, Incorporated,              )   CASE NO. CV-21-8157-PCT-MTL
11   a Washington corporation,                     )
                                                   )   (Formerly Coconino County Superior Court
12                         Plaintiff,              )   Case No. S030CV202100301)
                                                   )
13                                                 )
     v.                                                DEFENDANT FIREMAN’S FUND
                                                   )
14                                                 )   INSURANCE COMPANY
     Fireman’s Fund Insurance Company,
15                                                 )   CERTIFICATE OF CONFERRAL
     a California corporation,                     )
16                                                 )   (Assigned to Hon. Michael T. Liburdi)
                           Defendant.              )
17
18          Pursuant to LRCiv 12.1(c), undersigned counsel, on behalf of defendant Fireman’s Fund
19   Insurance Company (“Defendant”), certifies that Defendant’s counsel conferred with counsel for
20   Plaintiff regarding Defendant’s plan to pursue dismissal of the Complaint pursuant to
21   Rule 12(b)(6), Fed. R. Civ. P.
22          More specifically, a meet and confer was held between Laura Sixkiller and Steven Guy via
23   telephone on August 16, 2021. After a discussion of the grounds on which Defendant intends to
24   seek dismissal, the parties were unable to agree the Complaint is curable by a permissible
25   amendment.
26   ///
27   ///
28   ///
       Case 3:21-cv-08157-MTL Document 11 Filed 08/17/21 Page 2 of 3




1    Dated: August 17, 2021         DLA PIPER LLP (US)
2
                                    By: s/ Laura Sixkiller
3
                                        Laura Sixkiller
4                                       laura.sixkiller@us.dlapiper.com
                                        2525 East Camelback Road, Suite 1000
5                                       Phoenix, Arizona 85016-4232
6                                       Tel: 480.606.5100
                                        Fax: 480.606.5101
7
                                       Attorneys for Defendant
8
                                       Fireman’s Fund Insurance Company
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-
          Case 3:21-cv-08157-MTL Document 11 Filed 08/17/21 Page 3 of 3




1                                      CERTIFICATE OF SERVICE
2           I hereby certify that on August 17, 2021, a true and correct copy of the foregoing document
3    was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic
4    filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
5    through the Court’s system. A courtesy copy will be sent via email to:
6          Steven S. Guy
           The Guy Law Firm, PLLC
7          10105 E. Via Linda, Suite 103
8          Scottsdale, Arizona 85258
           Tel: 480.767.3175
9          steve@steveguylaw.com
10
           Attorneys for Plaintiff
11         Squire Motor Inns, Incorporated
12
                                                            s/ Stephanie Havell
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
